Name: Commission Regulation (EEC) No 971/88 of 13 April 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/ 1714. 4. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 971/88 of 13 April 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 f) and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 913/88 ( ,0); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 14 April 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 377, 31 . 12. 1987, p. 30. (3) OJ No L 164, 24. 6 . 1985, p. 11 . Article 2 This Regulation shall enter into force on 14 April 1988. (4) OJ No L 88, 1 . 4. 1988 , p . 6 . 0 OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 176, 1 . 7. 1987, p. 30 . o OJ No L 183, 3 . 7. 1987, p. 14. (*) OJ No L 183, 3. 7. 1987, p. 16. (10) OJ No L 90, 7 . 4 . 1988, p. 14. (9) OJ No L 378, 31 . 12. 1987, p. 27. (") OJ No L 266, 28 . 9. 1983, p. 1 . ( I2) OJ No L 53, 1 . 3 . 1986, p. 47. 13) OJ No L 183, 3 . 7. 1987, p. 18 . No L 96/ 18 Official Journal of the European Communities 14. 4. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period 4 5 6 7 0 8 (') 9 0 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 23,782 24,327 24,586 21,267 20,784 20,784 2. Final aids : || (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 57,82 59,11 59,72 50,65 49,52 49,84  Netherlands (Fl) 64,17 65,62 66,30 56,98 55,72 56,04  BLEU (Bfrs/Lfrs) 1 139,55 1 165,77 1 178,28 1 017,97 994,63 989,56  France (FF) 171,75 175,88 177,65 152,14 148,32 149,06  Denmark (Dkr) 205,39 210,19 212,51 183,35 179,04 177,15  Ireland ( £ Irl) 19,088 19,547 19,771 16,956 16,533 16,447  United Kingdom ( £) 14,148 14,519 14,713 12,486 12,125 11,991  Italy (Lit) 35 920 36 807 37 122 31 571 30 729 30 516  Greece (Dr) 2 114,04 2 166,58 2 207,21 1 713,82 1 621,58 1 547,25 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 625,81 3 709,87 3 748,57 3 223,40 3 148,43 3 117,35 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 568,51 4 658,97 4 704,92 4 108,49 4 015,92 3 967,15 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 96/ 1914. 4. 88 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period * 4 5 6 7 0 8 (') 9 (') 1 . Gross aids (ECU) :  Spain , 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 26,282 26,827 27,086 23,767 23,284 23,284 2. Final aids : \ \ \ I (a) Seed harvested and processed in : I I  Federal Republic of Germany I I (DM) 63,78 65,07 65,68 56,55 55,43 55,75  Netherlands (Fl) 70,85 72,31 72,99 63,60 62,34 62,66  BLEU (Bfrs/Lfrs) 1 259,71 1 285,94 1 298,45 1 138,14 1 114,80 1 109,73  France (FF) 190,44 194,57 196,34 170,83 167,01 167,75  Denmark (Dkr) 227,28 232,08 234,39 205,24 200,93 199,04 ,  Ireland ( £ Irl) 21,166 21,626 21,849 19,034 . 18,611 18,526  United Kingdom ( £) 15,789 16,160 16,353 14,126 13,766 13,631  Italy (Lit) 39 913 40 800 41 115 35 564 34 721 34 508  Greece (Dr) 2 434,89 2 487,43 2 528,06 2 034,67 1 942,43 1 868,10 (b) Seed harvested in Spain and II||IIIIIl processed : ||\ II II  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 4 011,34 4 095,40 4 134,11 3 608,93 3 533,96 3 502,88 (c) Seed harvested in Portugal and ||||II\ || processed : \ \\IlII  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 997,83 5 088,29 5 134,23 4 537,81 4 445,23 4 396,47 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 96/20 Official Journal of the European Communities 14, 4. 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period \ 4 5 6 7 8 0 1 , Gross aids (ECU) : ||||  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,246 34,533 34,462 34,519 ¢ , 30,965 2. Final aids : || IlIl ¢ (a) Seed harvested and processed in (2) : IIIIIlII  Federal Republic of Germany (DM) 82,85 83,54 83,40 83,64 73,59  Netherlands (Fl) 92,19 92,96 92,77 93,04 82,71  BLEU (Bfrs/Lfrs) 1 642,27 1 656,02 1 652,59 1 654,64 1 483,75  France (FF) 249,56 251,64 250,80 250,72 224,05  Denmark (Dkr) 296,82 299,30 298,66 299,17 268,01  Ireland ( £ Irl) 27,741 27,972 27,907 27,921 24,956  United Kingdom ( £) 20,915 21,087 21,034 21,076 18,723  Italy (Lit) 52 492 52 924 52 654 52 564 46 853  Greece (Dr) 3 393,44 3 391,05 3 368,62 3 342,15 2 870,81 (b) Seed harvested in Spain and processed :  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 4 050,78 4 095,01 4 082,60 4 076,75 3 528,43 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 772,24 6 812,95 6 795,17 6 788,52 6 155,03  in another Member State (Esc) 6 576,22 6 615,76 6 598,49 6 592,03 5 976,87 3 . Compensatory aids : I  in Spain (Pta) 4 002,29 4 049,84 4 037,42 4031,13 3 482,81 4. Special aid : \ l  in Portugal (Esc) . 6 576,22 6 615,76 6 598,49 6 592,03 5 976,87 (*) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country ^when the latter is a country other than the country of production (value of 1 ECU) l Current 1st period 2nd period 3rd period 4th period 5th period I 4 5 6 7 8 9 DM 2,075810 2,070950 2,065760 2,060920 2,060920 2,046220 Fl 2,330010 2,325880 2,321400 2,317250 2,317250 2,304280 Bfrs/Lfrs 43,452100 43,444300 43,434200 43,427200 43,427200 43,421700 FF 7,041720 7,053250 7,067240 7,079810 7,079810 7,117900 Dkr 7,947790 7,964740 7,982400 7,999630 7,999630 8,057280 £Irl 0,775662 0,775903 0,776217 0,776606 0,776606 0,778638 £ 0,662889 0,664242 0,665419 0,666565 0,666565 0,670239 Lit 1 539,53 1 545,09 1 551,43 1 557,29 1 557,29 1 574,53 Dr 165,46400 166,94100 168,61300 170,30900 170,30900 176,00800 Esc 169,43200 170,33100 171,15000 171,87600 171,87600 175,04000 Pta 137,52600 137,96200 138,37600 138,79600 138,79600 139,99100